Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-26 is pending.
Claims 18, 24-26 is withdrawn.
Claims 14-17 and 19-23 is examined herewith.
Applicant’s response filed 10/04/2021 has been received and entered in the application.  Since applicant’s amended claims 24-26 to exclude AD dementia and applicant elected tauopathy (mild cognitive impairment due to Alzheimer’s disease as elected tauopathy) in the reply dated 6/17/2021, instant claims 24-26 is hereby withdrawn as non-elected specie in view of claim amendment of claims 24-26 and elected specie.
	
Action Summary
Claims 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claim(s) 14, 17, 21-23, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) is maintained with modifications due to applicants amendment of claims.
Claim(s) 14, 21-23, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British .
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as applied to claims 14, 17, 21-23, 25-26 above, and further in view of Blennow (Cerebrospinal Fluid Protein Biomarkers for Alzheimer’s Disease, The American Society for Experimental NeuroTherapeutics, Inc. Vol. 1, 213–225, April 2004) is maintained with modifications due to applicants amendment of claims.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as applied to claims 14, 17, 21-23, 25-26 above is maintained with modifications due to applicants amendment of claims.
Claims 14-15, 17, 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/617,739 is maintained with medications due to applicants amendment of claims is maintained.
Claims 14-15, 17, 19-23 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending 
 Claims 14-15, 17, 19-23 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-12 of copending Application No. 16/617,584 is maintained with medications due to applicants amendment of claims is maintained.

Response to Arguments
Applicants argue that due to amendment of instant claims 17 renders the anticipation rejection moot.  This argument has been fully considered but has not been found persuasive.  Since Nguyen and Kimura teaches the administration of T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate to treat Alzheimer’s disease would also treat “mild cognitive impairment due to Alzheiimer’s disease.  Additionally, the administrated of T-817MA would prevent tauopathy and reduce the amount of phosphorylated Tau protein with the same administration of T-817MA.
Applicants argue that neither Nguyen nor Kimura do not disclose that the administration of T-817MA reduces the amount of b-amyloid in the brain. And applicants submitted art that donepezil which is similar to T-817MA did not change the amount of tau and phosphorylated tau.  This argument has been fully considered but has not been found persuasive.  In the administration of T-817MA for the treatment of Alzheimer’s disease would also reduce the amount of beta-amyloid with the same administration of T-817MA (same compound) to treat Alzheimer’s disease (same patient popation).  Additionally, Nguyen et al discloses that T-817MA, (1-{3-[2-(1-benzothiophen-5-
Applicants argue that the body of the rejection of obvious double patent rejection recites the term “reference”.  And applicant requested clarification.  The examiner would like to thank the applicant for the typographical error of the reference application, which should be 16/617,607.


Previous rejection with modifications.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14, 17, 21-23, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455).
Nguyen et al discloses that T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate)(see Figure 1 on page 444 and entire document), reduced the amount of amyloid beta protein in the brain after an increased amount of the amyloid beta protein was infused into the cerebral ventricle (see abstract and entire document).  Cerebral ventricles are four interconnected cavities of the brain lined by ependymal cells and filled by the cerebrospinal fluid, a clear, colorless fluid that surrounds the brain, spinal cord and cauda equina.  After amyloid beta infusion in the cerebral ventricle, it was found that treatment of 8.4 mg/kg/day of T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate), significantly improved task performance (cognitive performance)(see Effect of Aβ… on page 451 and entire document).  Nguyen suggests that this method is to be perform on patients with Alzheimer’s disease due to the progressive neuronal loss is a consequence of neurotoxic properties of amyloid beta proteins (see left side of page 453 and entire document).
It is inherent that upon administration of T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate to treat Alzheimer’s disease would also treat “mild cognitive impairment due to Alzheiimer’s disease.  Because Nguyen teaches that after the administration of T-817MA showed significantly improved task performance (cognitive performance).
.

Claim(s) 14, 21-23, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record.
Kimura teaches that adult neurogenesis occurs throughout life in the subgranular zone and the dentate gyrus of the hippocampus. Deficient neurogenesis may be responsible for deficient hippocampal functions in neurodegenerative disorders such as Alzheimer’s disease (AD). T-817MA [1-{3-[2-(1-Benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate] is a newly synthesized agent for AD treatment with neuroprotective effects against toxicity from amyloid-b peptide (Ab) and actions promoting neurite outgrowth in vitro. Furthermore, systemic administration of T-817MA ameliorated cognitive dysfunctions (e.g. impairment) caused by neurodegeneration in a rat model of AD, induced by intracerebroventricular (i.c.v.) infusion of Ab. The present study investigated quantitative relationships between spatial memory performance in Ab-infused rats and hippocampal neurogenesis, and the effects of T-817MA on neuronal proliferation in vivo (abstract).  Kimura teaches oral administration of T-817 MA in a dose of 8.4 mg/kg and 0.84 mg. kg (page 455).  Kimura teaches that Chronic oral treatment with T-817MA almost completely prevented toxicity due to Ab infusion in the dentate gyrus (Nguyen et al., 2007). This was consistent with a previous study in vitro reporting that T-817MA protected cultured neurons from Ab toxicity, through modulation 
ameliorated cognitive dysfunctions (e.g. impairment) caused by neurodegeneration.
And in administration of T-817MA would prevent tauopathy would also reduce the amount of phosphorylated Tau protein in the prevention of tauopathy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as applied to claims 14, 17, 21-23, 25-26 above, and further in view of Blennow (Cerebrospinal Fluid Protein Biomarkers for Alzheimer’s Disease, The American Society for Experimental NeuroTherapeutics, Inc. Vol. 1, 213–225, April 2004).

Nguyen and Kimura as cited above.
Neither Nguyen nor Kimura disclose Tau protein in CSF.
Blennow teaches that to make a diagnosis of MCI, memory disturbances should be “verified” by objective measures adjusted for age and education.5 However, like dementia, MCI may be caused by several different disorders. Many MCI patients have incipient AD, i.e., they have early AD pathology and will progress to AD with dementia.  (page 213).  As shown in Table 1, six different ELISA methods have been developed for quantification of tau phosphorylated at different epitopes, including threonine 181 + 231,14 threonine 181,21 threonine 231 + serine 235,22 serine 199,22 threonine 231,23 and serine 396 + 404.24 A moderate to marked increase in CSF P-tau has been found using all of these different ELISA methods (Table 1).  Blennow teaches that the tangles in AD are made up of an abnormally hyperphosphorylated form of tau. Because of the hyperphosphorylation, tau also loses its ability to bind to the microtubules and to stimulate their assembly (page 214).  Blennow teaches that these data suggest that P-
It would have been obvious to one of ordinary skills in the art that upon administering T-817MA [1-{3-[2-(1-Benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate] is a newly synthesized agent for AD treatment with neuroprotective effects against toxicity from amyloid-b peptide (Ab) and actions promoting neurite outgrowth in vitro and reduced the amount of amyloid beta protein in the brain after an increased amount of the amyloid beta protein was infused into the cerebral ventricle (see abstract and entire document) as taught by both Nguyen and Kimura would also reduce the levels of phosphorylation tau with the same administration of T-817MA to treat Alzheimer’s disease.  Because it is known in the art that increases in CSF T-tau of approximately 300% and 200% is associated with AD (e.g. biomarker) and therefore in the administration of T-817MA (same compound) to treat AD (same patient population) would also reduce the levels of phosphorylated tau protein (same patient population) with the same administration of T-817MA with a reasonable expectation of success absence evidence to the contrary.



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as applied to claims 14, 17, 21-23, 25-26 above.
Nguyen and Kimura as cited above.
Neither Nguyen nor Kimura disclose the specific dose of T-817MA.
	It would have been obvious to one of ordinary skills in the art to optimize the dosages of T-817MA.  Both Nguyen and Kimura disclose T-817MA as a dose of 8.4 mg/kg and Kimura disclose T-817MA as a dose of 0.84 mg/kg.  Taken that the average subject weighs average of 70 kg; this calculation would be 8.4 mg x 70 = 588 mg of T-817MA. And the calculation for 0.84mg/kg would be 0.84 mg x 70 kg = 58.8 mg of T-817MA.  It would have been obvious to use the starting points of T-817MA as disclosed by both Nguyen and Kimuara and optimize this amount to treat mild cognitive impairment due to Alzheimer’s disease with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15, 17, 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/617,739. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

US Application 16/617,739 claims a method of preventing or treating brain atrophy comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally wherein the patient has a neurodegenerative disease.  US ‘739 further claim that the patient which has the neurodegenerative disease, more specifically Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.

The difference between the instant application versus US ‘739 is:  the instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient whereas US ‘739 claims a method of preventing or treating brain atrophy by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient:  Brain Atrophy versus Reduction of amyloid beta-protein.


Claims 14-15, 17, 19-23 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/617,607. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally which has increased amount of amyloid beta-protein in the brain.  The method of reducing the amount of amyloid beta-protein is for administration to a patient with Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.
US Application 16/617, 607 claims a method of reducing the amount of amyloid β protein in the brain comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally wherein the patient has a neurodegenerative disease.  US ‘607 further claim that the patient which has the neurodegenerative disease, more specifically Alzheimer’s disease (possible, probable, 

The difference between the instant application versus US ‘607 is:  the instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient whereas US ‘607 claims a method of reducing the amount of amyloid β protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient.  
In view of the both applications, there is a direct correlation of tauopathy (e.g. mild cognitive due to Alzheimer’s disease) and regulation of amyloid beta-protein, a skill artisan would be motivated to use the same compound, 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol, for treatment of both claimed conditions.

Claims 14-15, 17, 19-23 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-12 of copending Application No. 16/617,584. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain comprising administering 1-(3-(2-(1-benzothiophen-5-
US Application 16/617, 584 claims a method of treating Alzheimer’s disease comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally wherein the patient has a neurodegenerative disease.  US ‘584 further claim that the patient which has the neurodegenerative disease, more specifically Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.

The difference between the instant application versus US ‘584 is:  the instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient whereas US ‘584 claims a method of preventing or treating Alzheimer’s disease by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient.  
In view of the both applications, there is a direct correlation of tauopathy (e.g. mild cognitive due to Alzheimer’s disease) and prevention or treatment of Alzheimer’s disease, a skill artisan would be motivated to use the same compound, 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol, for treatment of both claimed conditions.



These are provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 14, 17, 19-26 is rejected.
No claims are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627